As filed with the Securities and Exchange Commission on February 27, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric Falkeis Professionally Managed Portfolios 777 E. Wisconsin Ave. Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period: December 31, 2012 Item 1. Schedule of Investments. CAN SLIM® SELECT GROWTH FUND SCHEDULE OF INVESTMENTS AT DECEMBER 31, 2012 (unaudited) Shares Value COMMON STOCKS: 92.1% Accommodations: 1.2% Wyndham Worldwide Corp. $ Beverage & Tobacco Products: 1.1% Anheuser Busch Inbev SA/NV - ADR Chemical Manufacturing: 4.9% CF Industries Holdings, Inc. Colgate-Palmolive Co. Ecolab, Inc. NewMarket Corp. PPG Industries, Inc. Computer & Electronic Products: 5.3% Arris Group, Inc. * Azz, Inc. CoreLogic, Inc. * Cyberonics, Inc. * Spectrum Brands Holdings, Inc. Computer System Designs & Services: 1.0% Jack Henry & Associates, Inc. Construction of Buildings: 3.8% DR Horton, Inc. Lennar Corp. Quanta Services, Inc. * Toll Brothers, Inc. * Credit Intermediation: 4.7% 1 Altisource Asset Management Corp. * 41 Altisource Portfolio Solutions SA * 1 Altisource Residential Corp. - Class B * 11 Discover Financial Services Fleetcor Technologies, Inc. * ICICI Bank Ltd. SA - ADR Mastercard, Inc. Diversified Services: 7.9% AMC Networks, Inc.- Class A * Discovery Communications * Grupo Televisa SA - ADR Kimberly-Clark Corp. Liberty Interactive Corp.* Liberty Media Corp. * Scripps Networks Interactive, Inc. - Class A Viacom, Inc. * Food Manufacturing: 1.9% B & G Foods, Inc. The J.M. Smucker Co. Hospitals: 1.0% HCA Holdings, Inc. Information Services: 6.1% Fiserv, Inc. * IAC/InterActiveCorp. Liberty Global, Inc. - Class A * Medidata Solutions, Inc. * Multimedia Games, Inc. * NetSuite, Inc. * Insurance: 2.0% Cigna Corp. Stewart Information Services Corp. Internet Information: 2.7% Acxiom Corp. * AOL, Inc. * Yahoo!, Inc. * Machinery Manufacturing: 3.8% 3-D Systems Corp. * NACCO Industries, Inc. Toro Co. Valspar Corp. Merchant Wholesalers: 8.3% Acuity Brands, Inc. AmerisourceBergen Corp. Carlisle Companies, Inc. Cooper Tire & Rubber Co. Gildan Activewear, Inc. Jarden Corp. Lithia Motors, Inc. - Class A Whirlpool Corp. Motion Picture & Entertainment: 1.1% The Madison Square Garden Co. * Oil & Gas: 4.2% CVR Energy, Inc. * Delek US Holdings, Inc. Marathon Petroleum Corp. Valero Energy Corp. Oil & Gas Extraction: 3.4% HollyFrontier Corp. Tesoro Corp. Western Refining, Inc. Professional, Scientific & Technical Services: 8.3% Amdocs Ltd. * Booz Allen Hamilton Holding Corp. Fair Isaac Corp. Fei Co. MAXIMUS, Inc. Parexel International Corp. * URS Corp. VMware, Inc. * Publishing Industries: 2.0% Gannett Co., Inc. Synopsys, Inc. * Retail Trade: 6.7% Aarons, Inc. Asbury Automotive Group, Inc. * Brown Shoe Co., Inc. Dillards, Inc. - Class A ebay, Inc. * Gap Inc. Pier 1 Imports, Inc. Securities & Financial Services: 2.0% Goldman Sachs Group, Inc. Waddell & Reed Financial, Inc. Telecommunications: 3.0% Comcast Corp.- Class A Dish Network Corp. * Time Warner Cable, Inc. Transportation Equipment: 3.1% Polaris Industries, Inc. Thor Industries, Inc. TRW Automotive Holdings Corp. * Utilities: 2.6% Companhia de Saneamento Basico do Estado de Sao Paulo - ADR Nextera Energy, Inc. UGI Corp. TOTAL COMMON STOCKS (Cost $47,331,176) INVESTMENT COMPANY: 1.1% Investment Management: 1.1% American Capital Ltd. TOTAL INVESTMENT COMPANY (Cost $590,606) SHORT-TERM INVESTMENT: 7.2% Money Market Fund: 7.2% Federated U.S. Treasury Cash Reserves Fund - Institutional Shares, 0.00% (1) (2) TOTAL SHORT-TERM INVESTMENT (Cost $4,103,343) TOTAL INVESTMENTS IN SECURITIES: 100.4% (Cost $52,025,125) Liabilities in Excess of Other Assets: (0.4)% ) TOTAL NET ASSETS: 100.0% $ ADR American Depositary Receipt * Non-income producing security Seven-day yield as of December 31, 2012 Less than 0.005% The cost basis of investments for federal income tax purposes at December 31, 2012 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the CAN SLIM® Select Growth Fund (the "Fund") previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at December 31, 2012 (unaudited) The Fund utilizes various methods to measure the fair value of its investments on a recurring basis.U.S. GAAP (Generally Accepted Accounting Priniciples) establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of December 31, 2012. See Schedule of Investments for industry breakouts: Level 1 Level 2 Level 3 Total Common Stocks $ $
